 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2   State Bar No. 247285
     516 W. Shaw Ave., Ste. 200
 3   Fresno, California 93704
     Telephone: (559) 221-2557
 4
     Attorney for Defendant,
 5   Bert Harris

 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                       )   No. 1:18-cr-00003
10                                                   )
                             Plaintiff,              )   STIPULATION TO VACATE CURRENT
11                                                   )   TRIAL AND TRIAL CONFIRMATION
             v.                                      )   DATES, EXCLUDE TIME, AND
12                                                   )   RESCHEDULE CASE FOR NEW TRIAL
     BERT HARRIS,                                    )   AND TRIAL CONFIRMATION DATES;
13                                                   )   ORDER
                             Defendant.              )
14                                                   )

15   TO THE ABOVE ENTITLED COURT AND ALL PARTIES OF RECORD:

16           Please take notice that the parties in the case have agreed to vacate the trial setting

17   in the above-entitled case, exclude time, and reschedule the matter for trial on June 18,

18   2019, at 1 p.m., in Courtroom 5, before the Honorable District Court Judge Dale A.

19   Drozd and trial confirmation on June 3, 2019, at 10 a.m., in Courtroom 5, before Judge

20   Drozd. The case is currently scheduled for trial on March 26, 2019, with no exclusion of

21   time, and for trial confirmation on March 11, 2019.

22           The reason for the present agreement of the parties is that after the case was set for

23   trial, the defense requested a continuance for defense investigation and preparation.

24   Specifically, after the parties set the current trial date, the defense determined that it

25   needed additional time to find, interview, and investigate a witness that the defense

26   believes will provide support for its defense. Given defense counsel’s schedule and the

27   importance of this witness for the defense, the defense anticipates that it will be unable to

28   adequately investigate and prepare for trial by the current date of March 26, 2019. The


                                                     1
 1   defense therefore believes it is necessary to continue trial to June 18, 2019, to allow for
 2   sufficient time to locate, interview, and investigate the witness, along for other trial
 3   preparation.
 4          18 U.S.C. 3161(h)(7) authorizes a continuance and exclusion of time in
 5   circumstances such as the present based on the request of the counsel and order of the
 6   judge. Circumstances justifying a continuance and exclusion of time in this case include
 7   the following: (a) Failure to grant the continuance likely would result in a miscarriage of
 8   justice; (b) it is unreasonable to expect adequate preparation for trial under the current
 9   time constraints; (c) failure to grant the continuance would deny defense counsel a
10   reasonable time for effective trial preparation; and (d) the ends of justice served by
11   granting the continuance outweigh the best interests of the public and the defendant in a
12   speedy trial. (See 18 U.S.C. 3161(h)(7)(A), (h)(7)(B)(i), (ii), (iv).)
13          For the reasons stated above, the parties stipulate as follows:
14          1.      That Mr. Harris’ trial currently scheduled for March 26, 2019, and trial
15   confirmation scheduled for March 11, 2019, be vacated;
16          2.      That Mr. Harris’ trial be rescheduled for June 18, 2019, at 1 p.m., in
17   Courtroom 5, before Judge Drozd, and that the trial confirmation be scheduled for June 3,
18   2019, at 10 a.m., in Courtroom 5, before Judge Drozd; and
19          3.      That time be excluded in the interests of justice for case preparation from
20   the date of February 5, 2019, to the rescheduled trial date of June 18, 2019.
21
22   DATED: 2/5/19                                       /s/ Ross Pearson
                                                               Ross Pearson
23                                                             Assistant U.S. Attorney
24
25   DATED: 2/5/19                                       /s/ Richard M. Oberto
                                                                RICHARD M. OBERTO
26                                                              Attorney for Defendant,
                                                                Bert Harris
27
28


                                                     2
 1                                              ORDER
 2          IT IS HEREBY ORDERED, upon the finding that defendant’s counsel requires
 3   additional time in which to adequately prepare for trial and that the ends of justice to be
 4   served by granting a continuance therefore outweigh the best interest of the public and the
 5   defendant in a speedy trial making the exclusion of time from today’s date through June 18,
 6   2019 appropriate under 18 U.S.C. 3161(h)(7)(b)(iv), Local Code T4 and that the present
 7   trial date of March 26, 2019, and trial confirmation date of March 11, 2019, in the case of
 8   the defendant BERT HARRIS be vacated; that the trial be rescheduled for June 18, 2019, at
 9   1 p.m., in Courtroom 5, before the Honorable District Court Judge Dale A. Drozd, and that
10   the trial confirmation be rescheduled for June 3, 2019, at 10 a.m., in Courtroom 5, before
11   Judge Drozd; and that time be excluded from February 5, 2019, to June 18, 2019.
12
     IT IS SO ORDERED.
13
14      Dated:     February 6, 2019
                                                        UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
